Citation Nr: 0710759	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 decision by the RO in which the 
veteran was granted service connection for PTSD with an 
initial evaluation of 30 percent, effective March 14, 2003.


FINDING OF FACT

1.  The veteran's PTSD is manifested by some occupational and 
social impairment.  While he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation, he also displays symptoms of depressed mood; 
intrusive recollections, sleep impairment with recurrent 
dreams, and avoidance of events that trigger wartime 
memories; he does not exhibit anything approximating 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking, 
or disturbances of motivation and mood.

2.  The veteran was hospitalized for service-connected PTSD 
for more than 21 days, from September 26 to November, 10, 
2005.
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met from March 
14, 2003 through September 25, 2005, and from December 1, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  A temporary total hospitalization rating, pursuant to 38 
C.F.R. § 4.29, based on hospitalization and treatment for a 
service-connected disability, is warranted from September 26, 
2005 through November 30, 2005.  38 C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for PTSD, a VCAA notice letter was sent in April 
2003, prior to the RO's May 2003 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any treatment records pertinent to his 
claimed conditions.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for a higher 
initial rating, the veteran was provided with comprehensive 
rating information in the August 2004 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.


B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(the veteran identified no private treatment).  He was 
afforded a VA psychiatric examination relating to his claim 
for service connection for PTSD during August 2003, another 
in connection with his claim for increase in March 2005, and 
he has also received mental health treatment from VA.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

 Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2006).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence supports 
the assignment of a temporary total hospitalization rating 
pursuant to 38 C.F.R. § 4.29, from September 26, 2005 to 
November 30, 2005, but is otherwise against the assignment of 
an initial evaluation in excess of 30 percent for the 
veteran's PTSD. 

The veteran initially consulted VA psychologist J.L., PhD, 
during February 2003 at the Muskogee VA Medical Center (VAMC) 
for his PTSD symptoms.  He was afforded a VA PTSD examination 
with a contract psychologist, J.W.H., PhD, of Tulsa, 
Oklahoma, during August 2003.  In connection with his claim 
for increase, the veteran was afforded another VA PTSD 
examination with Dr. L. during March 2005.  From September 26 
to November 10, 2005, the veteran was an inpatient in the 
PTSD program at the Topeka VAMC.  He has continued VA 
outpatient mental health treatment since February 2003 at the 
Muskogee VAMC.      

The veteran has reported that memories of inservice stressor 
incidents have bothered him since December 1970.  He has had 
a steady work history and is now retired after 30 years with 
a plumbing company and being fire chief in a city near 
Oklahoma City.  He was one of the first responders after the 
federal building in Oklahoma City was bombed, and he has 
reported that that disaster intensified his PTSD symptoms, as 
also has the current Iraq War.  The veteran has been married 
twice with both marriages ending in divorce.  He raised two 
daughters as a single parent, and is very close to them.  
During 2002 he moved near a lake in a rural area near 
Muskogee, and is happy with his living situation.  He has had 
a relationship for three years with a live-in 
girlfriend/companion.

During his outpatient treatment and examinations in 
connection with his claim for service connection and his 
appeal for an increased initial rating, the veteran has 
reported that his PTSD symptoms include sleep disturbance 
with recurring nightmares, flashbacks, intrusive thoughts, 
startle response, guilt feelings, social withdrawal, and 
irritability.  He has reported that, even with medication, he 
only sleeps 3 to 4 hours per night, and nightmares occur 3 to 
4 times a week.  His depression causes him to have no energy, 
feel like not wanting to get involved, and he just feels 
down.  His ability to perform his daily activities of living 
is fair during remissions.  He has some difficulty with 
recent memory loss, and leg and hip pain.  In August 2003 the 
veteran reported to Dr. H. that he no longer had interest in 
previous recreational activities such as fishing and hunting, 
did not like to have friends around, felt nervous around 
people, and avoided social activities.  Alcohol and drugs 
have not been a problem for the veteran.  He does not 
experience panic attacks.  He does not have suicidal or 
homicidal ideations.  In March 2005 the veteran reported to 
Dr. L. that he felt his PTSD symptoms were not getting 
better, and were at a level of 8 on a scale of 1 to 10.  Dr. 
L. noted that the veteran's PTSD symptoms showed no remission 
or capacity for adjustment.  Dr. L. also noted that, inasmuch 
as the veteran was retired, his PTSD symptoms were not 
affecting his employment.  However, in an October 2004 
treatment report, the veteran reported that he was not in a 
position to work (because of his PTSD), even though he wanted 
to work.  The veteran was also anxious to be notified of a 
place in the Topeka VAMC's inpatient PTSD program.         

In February 2003 Dr. L. observed that the veteran was polite, 
very pleasant, with average general appearance, good 
comprehension, oriented times four, with goal directed 
speech, and an anxious mood and affect.  His thought 
processes were appropriate with no delusions and no 
hallucinations.  His memory was good.  His intelligence and 
abstraction ability were above average.  There were no 
suicidal or homicidal ideations.  Dr. L. diagnosed the 
veteran with chronic PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 65.

At the August 2003 examination Dr. H. observed that the 
veteran's orientation was within normal limits, his 
appearance and hygiene were appropriate, and his behavior was 
appropriate.  His affect and mood were noted to be abnormal 
with depressed mood, although the depression did not affect 
the veteran's ability to function independently and 
effectively.  The veteran's communication was noted to be 
abnormal with findings of blocking to thinking and speech 
when talking about combat experiences and PTSD symptoms.  
There were no panic attacks or delusions, but there were 
occasional hallucinations, including flashbacks of seeing the 
girl he shot and his friend who was killed.  There were 
obsessional rituals in the form of obsessive ideation about 
combat experiences.  The veteran's thought processes were 
appropriate, his judgment was not impaired, and his abstract 
thinking was normal.  His memory was impaired to a mild 
degree such as forgetting names, directions, and recent 
events.  There was no suicidal or homicidal ideation.  Dr. H. 
diagnosed the veteran with PTSD and depression and assigned a 
GAF score of 60 for moderate emotional discomfort and 
moderate difficulty retrieving unorganized verbal 
information.  Dr. H.'s concluding comments were that the 
veteran was capable of managing his benefit payment; 
mentally, he did not have difficulty performing activities of 
daily living; he had difficulty in establishing and 
maintaining effective work and social relationships because 
of PTSD symptoms; he had no difficulty understanding 
commands; and he posed no danger to himself or others.  

In March 2005 Dr. L. observed that there was no impairment of 
the veteran's thought processes or his ability to 
communicate, his speech was goal directed, he was spontaneous 
in conversation, and no looseness of association was noted.  
He was able to take care of his activities of daily living 
without assistance.  The veteran was oriented to time, place, 
person, and situation.  He was cooperative in the interview.  
There was no evidence of a thought disorder or psychosis.  
Reality testing appeared good.  Insight, judgment, and 
reasoning appeared average.  The veteran was dressed 
casually, and his hygiene was good.  Dr. L. diagnosed the 
veteran with PTSD and major depression and assigned a GAF 
score in the range of 55 to 60. 

The record also contains supporting statements from friends, 
his sister, and his live-in girlfriend/companion.  The 
veteran's friends and sister noted that they had observed a 
personality problem in the veteran, and they hoped he could 
obtain the appropriate help from VA.  In her March 2005 
letter, the veteran's girlfriend stated she had lived with 
him for the past three years.  She noticed the veteran 
experienced mood swings from being very needy and tired to 
being very upbeat.  He had nightmares three to four times a 
week about the little girl that he had to shoot in Vietnam, 
and about the friend who was killed in Vietnam when he pushed 
the veteran to safety.  She was also concerned that he should 
obtain appropriate treatment from VA.    

The veteran did enter the Topeka VAMC's inpatient PTSD 
program for 45 days, from September 26, 2005 to November 10, 
2005.  The diagnosis on admission was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was (1) chronic PTSD.  
The Axis III (general medical conditions) diagnosis was 
diabetes mellitus, essential hypertension, allergic rhinitis, 
benign prostrate hypertrophy, joint pain in the lower leg, 
hypercholesterolemia, and gout.  The Axis IV (psychosocial 
and environmental problems) diagnosis was problems with 
primary support, history of alcohol abuse and mental illness 
in self.  In Axis V (global assessment of functioning), the 
veteran was given a current GAF score of 50.  The veteran 
reported PTSD symptoms of daily intrusive thoughts, weekly 
nightmares, flashback phenomena without perceptual 
disturbances, avoidant behavior, social isolation, and 
hypervigilance.

On discharge from the program, the veteran reported that it 
had helped him.  He noted a decrease in his anxiety level 
from a level of 9 to a level of 4 on a scale of 1 to 10.  He 
felt less intensity of intrusive thoughts and nightmares, and 
was experiencing improved sleep and energy with "much 
better" concentration.  He denied any suicidal or homicidal 
ideation.  On discharge, the veteran was observed to be alert 
and oriented; his speech was with normal rate, rhythm, tone, 
and volume; his mood was described as "pretty good"; his 
affect was pleasant and appropriate; his thought processes 
were linear, logical, and goal directed; and there was no 
evidence of hallucinations, delusions, illusions, or ideas of 
reference.  The veteran denied suicidal or homicidal 
ideation; his insight and judgment with regard to his current 
emotional state were considered fair and improved; and his 
cognition was grossly intact.  The diagnosis on discharge was 
similar to the one on admission:  chronic PTSD, but with a 
higher GAF score of 55.        

Under the circumstances, given the totality of the evidence, 
it is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for 
the current 30 percent rating, and that the weight of the 
evidence is against the assignment of a higher schedular 
evaluation, exclusive of the period from September 26, 2005 
to November 30, 2005, as will be discussed below.  The 
veteran did not experience deficiencies in most areas such as 
required for the 50 percent rating.  His symptoms have been 
more akin to the criteria for the 30 percent rating, with 
reduced reliability and productivity due to moderate PTSD 
symptoms. 

The examiners have described the veteran's primary PTSD 
symptoms as including sleep disturbance with recurring 
nightmares, flashbacks, intrusive thoughts, startle response, 
guilt feelings, social withdrawal, and irritability.  The 
veteran reported experiencing no panic attacks.  He has 
experienced some depressed mood, primarily since his 
retirement.  He has not had suicidal or homicidal ideation.  
He has had no problem with abuse of alcohol or drugs.  The 
veteran was well employed for 30 years in spite of any PTSD 
symptoms.  He is happy with his current housing situation, 
and he is in a relationship with a live-in girlfriend.  

While his PTSD symptoms appear to have worsened since his 
retirement to the extent that he entered an inpatient PTSD 
treatment program, the veteran basically has presented 
himself as a person who generally functioned satisfactorily, 
with routine behavior, self-care, and normal conversation.  
He does not exhibit anything approximating flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking, or disturbances of motivation and 
mood.

The Board also notes that the GAF scores assigned to the 
veteran, ranging from 65 in February 2003 to a low of 50 when 
he entered the inpatient PTSD program in September 2005, and 
55 after his discharge from the inpatient program in November 
2005, are consistent with no more than the currently assigned 
30 percent evaluation for his service-connected PTSD due to 
moderate difficulty in social and occupational functioning.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  According 
to the DSM-IV, a GAF score of 41 to 50 is indicative of 
"serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  A GAF score of 51 
to 60 is indicative of "moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers)."  A GAF score of 61 to 70 is indicative of "Some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational or school functioning . . 
, but generally functioning pretty well, has some meaningful 
interpersonal relationships."  The veteran's GAF scores 
ranging from an initial 65 to a more recent 55 clearly 
indicate some relatively moderate symptomatology associated 
with the veteran's PTSD, but no more impairment than is 
contemplated by the current 30 percent rating.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for an initial 30 
percent, but no higher, rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In view of the veteran having been hospitalized for 
inpatient treatment of service-connected PTSD, the Board 
finds that a staged rating is warranted.  A total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  As pertinent to the 
instant case, this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge.  38 C.F.R. § 4.2(a).  The veteran in the present 
case meets the criteria for a temporary total disability 
rating based upon hospitalization and treatment for a 
service-connected disability, PTSD, effective September 26 
through November 30, 2005.  38 C.F.R. § 4.29 (2006).  
 
III. Extraschedular Consideration
 
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's PTSD claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record shows that the veteran has been 
hospitalized only once for PTSD.  Inasmuch much as the 
veteran is retired after 30 years of stable employment, his 
PTSD has not caused marked interference with his employment.  
There is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

An initial rating in excess of 30 percent for PTSD is denied 
for the period from March 14, 2003 through September 25, 
2005, and from December 1, 2005. 

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29, based on hospitalization and treatment for 
a service-connected disability, is granted from September 26, 
2005 through November 30, 2005, subject to controlling 
regulations applicable to the payment of monetary benefits.



________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


